             Case 2:20-cv-01476-APG-NJK Document 2 Filed 08/12/20 Page 1 of 1



 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 Micah Anderson,                                           Case No.: 2:20-cv-01476-APG-NJK

 4            Petitioner,                                 Order Directing Filing of Application to
                                                         Proceed in Forma Pauperis or Payment of
 5 v.                                                                   Filing Fee

 6 State of Nevada, et al.,                                              [ECF No. 1]

 7            Respondents.

 8           This is a habeas corpus action. Petitioner has submitted a petition for a writ of habeas

 9 corpus. He did not submit an application to proceed in forma pauperis, nor did he pay the filing

10 fee of $5.00.

11           IT THEREFORE IS ORDERED that petitioner must file an application for leave to

12 proceed in forma pauperis, accompanied by a signed financial certificate and a statement of his

13 inmate account. The clerk of the court is directed to send petitioner a blank application form for

14 incarcerated litigants. In the alternative, petitioner must make the necessary arrangements to pay

15 the filing fee of $5.00, accompanied by a copy of this order. Petitioner will have 45 days from

16 the date that this order is entered to comply. Failure to comply will result in the dismissal of this

17 action.

18           DATED this 12th day of August, 2020.

19

20
                                                           ANDREW P. GORDON
                                                           UNITED STATES DISTRICT JUDGE
21

22

23
